 406DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Transportation Union,Local 1023, AFL-CIOandCapitol Bus Company.Case 5-CC-472December 22, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSOn January 16, 1970, Trial Examiner Paul C. Weilissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Charging Party filed excep-tions, together with a brief, to the Trial Examiner'sDecision and the Respondent filed an answering briefto the exceptions of the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following modification.IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the complaint herein be, and it hereby is,dismissed in its entirety.CHAIRMAN MILLER, dissenting in part:2I cannot agree with my colleagues' adoption of theTrialExaminer'sDecision that certain incidentsalleged to be violative of Section 8(b)(4)(ii)(B) shouldbe dismissed either because the conduct cannot beattributed to the Union or that such conduct wasdeminimisin nature.The incidents in question occurred at the Washing-ton and Philadelphia bus terminals owned or operat-ed by Safeway or its subsidiaries and utilized byiIn dismissing the allegations of the complaint regarding the June 13incident at the Washington, D C, terminal, we do not adopt the TrialExaminer's conclusion that American allied itself to Safeway by providingCapitol with its franchise and authority However, we agree with the TrialExaminer that responsibility of Respondent for the offending conductcannot be inferred on the basis of the present record8On the basis of credibility resolutions by the Trial Examiner, I agreeCapitol Bus in its operations. Two incidents occurredat the Washington terminal. In one, McGuire, thepresident of Capitol who was riding on a Capitol bus,told pickets that they should stop annoying customersand intimidating employees with their remarks andindicated he would get an injunction to stop suchactivity if necessary. There was credited testimonythat King, one of the pickets replied that "we will put50 people on the sidewalk without picket signs to takecare of you" and to "keep Capitol out." 3 The secondWashington incident occurred on June 13, 1969, whenpicket Hawkins approached Van Atta, Capitol's vicepresident, and told him to tell McGuire that "I amgoing to punch him in the nose, that I'm captain ofthis picket line." The same picket cursed Van Atta inobscene terms a few days later and threatened to mopup the sidewalk with him. The picket later apologizedto Van Atta for this latter conversation.There were three separate incidents at the Philadel-phia terminal on August 21, 1969, when Capitol busesdriven by supervisors were prevented for 5 to 10minutes from entering the terminal by pickets whomassed in front of the buses. Special policemenstationed at the terminal during the course of thestrikewere called upon to remove the pickets so thebuses could enter.The Trial Examiner recommended dismissing theseincidents on the ground,inter alia,that responsibilityof the Respondent could not be inferred for theconduct since no representative or agent of Respon-dent was at the scene when the unlawful conduct tookplace, and there was no showing that the RespondentUnion adopted or ratified the pickets misconduct.This rationale, in my opinion, leads to condonation ofpicket line misconduct in many 8(b)(4) situations andoverlooks the realities involved, particularly in thiscase.Contrary to my colleagues and the TrialExaminer, I have no difficulty concluding thatRespondent was responsible for the conduct in whichitspickets engaged and the record supports such aconclusion.Thus, Respondent has admitted that it authorizedthe strike against Safeway and that it established thesepicket lines at places where it was aware that otheremployers did business. Additionally, in Washington,theRespondent was in close touch with its picketlines-so close in fact that its union hall was justacross the street and two doors down from theterminal where the pickets were engaged in theirpicket duties. Not only did the union vice chairmanwith the majority that allegations of violations of Section 8(b)(i)(B) shouldbe dismissed along with other Section 8(b)(4XiXB) allegations purported tohave occurred at the Philadelphia terminal in early AprildVan Atta, Capitol's vice president, testified that picket King employedthe phrase "to keep Capitol out" Besides McGuire and Van Atta, otherexecutives and employees of Capitol were present Capitol, of course, wasnot on strike187 NLRB No. 61 UNITED TRANSPORTATION UNION407visit the picket line daily, but individuals in charge ofthe union hall visited the picket line hourly. The unionofficials scheduled pickets for picket duty, the picketswere paid to picket by the Respondent, and thepickets were wearing authorized picket signs. Appar-ently, the situation was the same at Philadelphia,except that the Respondent's strike headquarters werein a restaurant near the terminal, and picket captainswere on the picket line at times. Furthermore, therecord establishes that buses were blocked in Phila-delphia on enough occasions that it became necessaryto have a labor policeman constantly stationed at thatterminal. Inasmuch as the unlawful activity did recur,it is reasonable to infer that the Union would have tohave had some knowledge of the activity on its picketline there.All of the above factors lead me to conclude, as mycolleagues did, in adopting the Trial Examiner'sDecision inPellitteri Trucking,4 that "a union whichcalls a strike and authorizes picketing must retaincontrol over the pickets in whatever manner it deemsnecessary, in order to insure that they do not actimproperly. If a union is unwilling, or unable, to takethe necessary steps to control its pickets, it must thenbear the responsibility for their misconduct." This isespecially true in situations where neutrals areinvolved and innocent persons become the victims ofthe union's unlawful conduct.5In finding these incidents unlawful, I conclude thatan object of the Union's conduct in this case was anobject prohibited by Section 8(b)(4)(n)(B) of the Act,i.e.,forcing or requiring Capitol to cease doingbusiness with Safeway. Illustrated by the words andactions of the pickets themselves, the object wasobviously "to keep Capitol out." The venom of thepickets' verbal attack on Van Atta, and threateningCapitol's president, is particularly noteworthy sinceVan Atta was the Capitol official driving busesthrough Respondent's picket lines, as he had everyright to do. Blocking the entry of the buses at thePhiladelphia terminal is an obvious example of theUnion's object-to keep Capitol from doing businesswith Safeway.Nor can Respondent take legal refuge in itsalternative position that Capitol and Safeway wereallies,and that therefore the actions of the picketswould not be violations of Section 8(b)(4) since thoseactions occurred in the course of picketing which wasin the nature of a primary dispute. Such a contentioniswithout merit since the facts establish that Capitoland Safeway are separate independent companieswith no common ownership or managerial control.6When Safeway employees struck, Capitol simplymade alternate arrangements in order to carry on itsbusiness,' and those alternate arrangements did notinclude Capitol's employees performing work which,but for the dispute, would customarily be performedby the employees of Safeway. Furthermore, even hadCapitol continued its lease arrangement with Safe-way, an ally relationship would not have been createdsince such a relationship is not created simply bycontinuing a prestrike business arrangement.8In view of the five incidents found to have occurredand discussed previously, any argument that suchconduct wasde minimisisclearlywithoutmerit.Respondent, nevertheless, claims that since only a fewincidents of unlawful conduct took place and sincethe strike has long ago been settled, there is no reasonto issue an order. However, it seems clear that thepickets' conduct, in each instance, was a violation anddeserving of a cease-and-desist order. Since Section10(c) requires such an order when a violation hasoccurred, I would issue such an order here.94Drivers,Salesmen,Warehousemen,Cannery, Local 695, IBT, and itsagentsDonaldEaton and EugeneMachkovitz (Tony PellitteriTruckingService Inc),174 NLRB No. 1155This viewof union responsibility for resultsof actions whichit sets inmotionwould appearto be supportedby the plain words of Section 2(13)of theAct, which states- "In determining whether any person is acting asan 'agent' of another person so as to makesuch otherperson responsiblefor his acts,the question of whether the specificacts performed wereactually authorizedor subsequently ratifiedshall not becontrolling."6 SeeSeymour Transfer, Inc,176 NLRB No 169rCompare,N LR.BvBusinessMachine andOffice ApplianceMechanicsConference Board Local459, InternationalUnionof ElectricalRadio andMachineWorkers,CIO (Royal Typewriter Co),228 F.2d 553(C.A 2), settingaside1 I INLRB 317, cert denied 351 US 962, andPattonWarehouse,140NLRB 1474,1483, enfd.in part 334 F.2d 539,546-547 (C A.D C )8Friden, Inc,134 NLRB 598, 607-6089AutoWorkers v N L.R B, 427F 2d 1330 (C A 6), remainingOmniSpectra, Inc,176 NLRB No24;InternationalWoodworkers Local 3-10 vNLRB, 380 F 2d 626 (C.A.D C)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On a charge filed June 18,1969, and thereafter amended on July 10, 1969, by CapitolBus Company, hereinafter called Capitol, against UnitedTransportation Union, Local 1023, AFL-CIO, hereinaftercalledRespondent, the General Counsel, by the RegionalDirector for Region5 (Baltimore,Maryland), issued acomplaint on July 17, 1969, alleging that Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the National LaborRelations Act, as amended, by various acts and conductduring a strike by Respondent against Safeway Trails, Inc.,herein called Safeway. By its duly filed answer Respondentadmitted variousallegationsin the complaint but deniedthecommission of any unfair labor practices andaffirmatively alleged that Capitol was and is an ally ofSafeway and has performed work that but for the strikewould have been performed by Safeway's sinking employ-ees.On the issues thus joined a hearing was held before me atWashington, D.C., on September 30, 1969, and on October30, 1969. At the hearing the General Counsel was permittedtoamend the complaint in various particulars and 408DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's denial of the allegations added thereby wasnoted on the record. All parties were represented and wereafforded full opportunity to participate and examinewitnessesand to introduce relevant evidence. Following thehearing briefs were received from each of the parties. Uponthe entire record in this proceeding and in contemplation ofthe excellent briefs, I make the following:FINDINGS OF FACT1.JURISDICTIONIt is alleged and admitted that Capitol is a Pennsylvaniacorporation engaged in providing interstate and intrastatebus transportation for the public in the area betweenElmira, New York, and Washington, D.C.; Safeway is acorporation engaged in providing interstate and intrastatebus transportation for the public between Washington,D.C., and New York, New York, and intermediate points.Safeway also owns and operates the Trailways busterminals inBaltimore,Maryland, and Philadelphia,Pennsylvania. Trailways Terminal of Washington, D.C.,Inc., herein called Terminal, is a corporation engaged in theoperation of the Trailways bus terminal in Washington,D.C. Capitol and Safeway each annually derives income inexcess of $50,000 from the interstate aspects of theiroperations. Terminal annually derives income in excess of$50,000 for services to bus companies whose interstateoperation meet the Board's jurisdictional standards. BothSafeway and Terminal are subsidiaries of ContinentalTrailways Inc. Capitol, Safeway, and Terminal are each ofthem engaged in commerce within the meaning of Section2(6) of the Act and Safeway and Terminal are personsengaged in commerce or in an industry affecting commercewithin the meaning of Section 8(b)(4) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent is and at all times material herein has been alabor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundCapitol and Safeway are both members of a tradeassociation operating under the name of The NationalTrailways Bus System which consists of some 40 independ-ent bus transportation companies operating as a group toprovide through bus service in and among the UnitedStates. Safeway is a subsidiary of Continental TrailwaysInc.,asareAmerican Bus Lines, hereinafter calledAmerican, and Terminal.Safeway'sdriversarerepresentedbyRespondent.Capitol's drivers are represented by Amalgamated TransitUnion.Commencing on April 1 t Respondent engaged in a strikein support of a labor dispute with Safeway during thecourse of which Respondent caused picketing to take placeat the terminals used by both Safeway and Capitol locatediAll dateshereinafter are intheyear1969 unless otherwise specified2The record does not disclosewhy Capitolsought and obtained thein Philadelphia, Pennsylvania, Baltimore,Maryland, andWashington, D.C. The strike continued until August 27 andthe employees returned to work on August 28.According to its certificate issued by the InterstateCommerce Commission, Capitol's route of service intoWashington,D.C., is via Routes 15 and 70 throughHarrisburg, Gettysburg, and Frederick, Maryland. In orderto provide through bus service south of Washington, D.C.,for passengers originating at Harrisburg and the variousother points serviced by Capitol north of Baltimore, Capitolat some time in the past through its membership in theTrailwaysBus System agreed with Safeway that itsequipment could operate over Safeway's certificated routebetween Baltimore, Maryland, and Washington, D.C., andthereon to points south of Washington. This arrangementtook the form of a leasing of the equipment to Safeway. Thedriver, for the period of time he operated over the Safewayroute, became Safeway's employee and Safeway assumedresponsibility for the transportation and safety of thepassengers. For this service Safeway was compensated byCapitol at a certain price per mile plus the cost of the driver.This arrangement enabled Capitol to serve passengersnorth from Washington, D.C., either by way of Baltimoreover Safeway'sfranchiseor by way of Gettysburg orHarrisburg over its own.When the strike commenced Safeway's operation wascompletely shut down. Capitol thereupon entered into anidentical agreementwithAmerican which also was acertificated interstate motor carrier between Baltimore andWashington. This arrangement continued until July 3 atwhich time Capitol received temporary authority from theInterstateCommerce Commission to operate betweenBaltimore and Washington over the Baltimore-WashingtonExpressway. This authorization, however, was restrictedagainst local service between Baltimore and Washington;that is to say, Capitol could not carry passengers thatoriginated either in Baltimore or Washington destined foreitherWashington or Baltimore, respectively.2When the strike was concluded the operations wereresumed as they had taken place prior to the strike. Capitolagain leased equipment to Safeway for the run betweenWashingtonand Baltimorein providing through servicenorth of Baltimore and south of Washington.Capitol operated out of Trailways bus terminals locatedinWashington,Baltimore, and Philadelphia. The Baltimoreand Philadelphiaterminalswere owned by Safeway; theWashingtonterminal isoperated by another subsidiary ofContinental Trailways. In each of the three terminalsCapitol is a tenant under agreements which provided forthe sale of tickets for the Capitol lines and the docking anddispatching of Capitol's equipment. The Capitol drivers didnot cross the picket lines at any of the terminals. Theywould park their buses on adjoining public streets andalleyswherepassengerswere loaded and unloaded exceptwhen supervisors drove their buses into and out of theterminals. This took place in Washington and Philadelphia.During the course of the picketing four incidents took placewhich the General Counsel contends violated Section8(b)(4xi) and (ii)(B) of the Act.temporaryoperatingauthorityfrom the InterstateCommerce Commissionrather than continuing to operate on American's franchise and certificate UNITED TRANSPORTATION UNIONThe Alleged ViolationsThe strike commenced on April 1, 1969 Capitol driversdid not cross the picket lines at any of the terminals About2 weeks later at the Philadelphia terminal, Capitol began tobring its buses acrossthe picket line into the terminal, usingsupervisorsto drive them Safeway operated the Philadel-phia terminalIts supervisor, JohnWirth, testified thatwhen supervisors began to bung equipment into theterminal,pickets,includingfive whom he named, accostedtheCapitoldriverswho turned their buses over tosupervision,warning themnot to go into the terminal, norto use theterminal telephonewhich drivers ordinarily usedto report their arrival, nor use theterminal restaurantAccording to Wirth's testimonysimilar instructions weregiven thedrivers from other bus lines about the same timeTwo of the pickets who were identified were Richard Doleand Edward SengDole and Seng were both called as witnesses byRespondentThey both denied making any of thestatementsattributed to them by Wirth Both testified thatthey had nooccasionfor makingsuch statementsbecausethe Capitol drivers uniformly honored Respondent's picketline, no furtheraction was called for on their part Bothadmitted talking to Capitol drivers but only to exchangepleasantr.es and greetingsDole testified that the onlyoccasionhe had to talk to anyone from Capitol with regardto driverscrossingthe line was a conversation with CapitolVice President Van Atta who asked if it was all right for hisdrivers to cross the line and use the telephone to call in theiraccountsDole testified that he answered "We cannot stopthem but if he remembered the strike they had we had sevendrivers fired for honoring one of their picketlinesofCapitol TrailwaysWhat would you want your drivers todog"John Lowe, the president of the Amalagamated TransitUnion Division 1195 which is the representative ofCapitol's driversand maintenanceemployees, testified thathis local had a policy that the drivers would not cross picketlines and thathe had no knowledge of any member crossingthe picketline in the instant situationLowe on cross-examinationtestified that although in a discussion withAttorney Ortman he had mentioned a threat of bodily harmiftheoperators crossed the picket line, he had noknowledge of anyone ever having been threatened Heexplained his mentionsimply on common knowledge thatbodily harm has been inflicted upon people crossing picketlinesWirth's story in its original form appears incredible tome He testifiedin effect that each of five pickets madeidentical statementsto each of three drivers over a period of35 minutes Common experiencesuggeststhat this is highlyimprobableOn cross-examinationhe reiterated that eachof the five said exactly the same thing to each of the threedrivers and testified further that they spoke to the drivers asthey got out of their buses, turning them over tosupervision, and as they were walking away from the picketlineItappearsincredible to me that this would haveoccurredAdmittedly no driver attempted to cross thepicket lineat anytime If because of the fact supervisionhad started driving buses across the picket lineat this timethere was a needin the mind of Respondent's pickets to409inform the arriving drivers that the situation had notchanged with regards to their crossing the picketline, itdoes not seem probable that this information would havehad to be reiterated to the already cooperative driver fivetimes The General Counsel argues that "no mortal, whenpressed can accurately give a precise verbatim recitation ofwhat five men said to threemen in a spanof 30minutesBut that is not to say that a credible account ofessentialelements cannot be given " He is quite right but the point isthat a credible account was notgivenand I cannot assumethatwhat Wirth meant to testify was anything differentfrom what he did testify Accordingly I cannot credit histestimonyThe General Counsel further points out thatDole and Seng were "not models of credibility" andcriticizesSeng's testimony that Respondent at no time gaveany instructions to the pickets other than to carry the picketsigns and march around the terminalI agreethat this toosounds improbable But it does nothing to enhance thecredibilityofWirthGeneralCounsel's burden is toestablish the fact and in order to do this he has to establishthe credibility of his own witness This he has not done Ofcourse I can infer that one or more of the pickets saidsomething similar to Wirth's testimony, but the inference isequally available that none of them did In the absence of acompelling reason to do so I decline to draw an inference ofillegal conduct from Wirth's incredible testimony Accord-ingly I find that the General Counsel has not sustained hisburden of proof with regard to this incident and I shallrecommend that the complaint be dismissed insofar as it isalleged to be violativeOn the evening of June 13 a bus owned by Capitol wasloaded on the street adjoining the Washington terminalWhen the bus was filled the driver advised additionalprospectivepassengersthat they would have to stand if theywanted to take that coach As additional passengerscommenced boarding the bus two pickets started aconversation in loudtones intimatingthat it was unsafe topermitpassengersto stand on the bus One of the driversstated "Capitol is so hungry for money, it will take chanceswith people's lives" The last person to board the bus wasRichard J Maguire, the president of Capitol Bus CompanyAs the pickets continued their remarks Maguire came to thedoor of the bus and identified himself and one of thepickets said "Don't you care about the chances you aretaking with people's lives9" Maguire rejoined "If necessaryI'm going to get an injunction to have you stop annoyingour customers and intimidating our employees with theseremarks " One of the pickets answered "Go ahead and getan injunctionWe don't care If necessary we will put 50people on the sidewalk without picket signs to take care ofyou"The General Counsel contends that the above incidentconstitutes verbal harassment of the driver, the passengers,and members of Capitolmanagement,and characterizesthe picket's statements as "threat to keep Capitol out of theterminal " The bus in question was on route to Harrisburg,Pennsylvania, by way ofBaltimoreAt this point in time thebus was operating under the authority of American BusLines and accordingly under theleasearrangement enteredinto by Capitol the bus was underlease toAmerican andthe driver was an employee of American There is no 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegation in the complaint regarding either appeals toemployees of American or threats to representatives ofAmerican.Further,I see nothing in the quoted languagethat constitutes inducement of employees of any employer.The only conceivable threat was that of striker King to put50 people on the sidewalk without picket signs in the eventMaguire got an injunction.But then I don't see anything inthe testimony that would have warranted an injunction inthe first place.Even assuming that something in this incident mightconstitute a violation directed at American,on the recordbeforeme I could only conclude that American byproviding its franchise and authority to Capitol to continuetheWashington-Baltimore leg of its through trip in place ofSafeway allied itself to Safeway to such an extent thatactivitydirected against it or its employees would beprimary rather than secondary.I shall recommend that thisallegation be dismissed.On June 13 after President Maguire had left Washington,a picket named Hawkins approached Russell Van Atta,vice president of Capitol,and asked him if Capitol'spresidentwas in WashingtonVan Attareplied thatMaguire had left whereupon Hawkins said,"Well you tellhim I am going to punch him in the nose,that I'm captainof this picket line." A few days later Hawkins identifiedVan Atta as a person who had driven two buses across thepicket line on a previous occasion and challenged him tocome out of the terminal and offered to "mop up thesidewalk"with him.Hawkins also cursed at Van Atta withvulgar and obscene terms.A few dayslater Hawkins cameto Van Atta and apologized for the"conversation"of June16.It appears that on at least one of these occasions that VanAtta drove buses out of the Washington terminal the buswas under the control of Capitol heading north viaGettysburg on Capitol's authority and franchise.Inasmuchas it was clearly Van Atta's driving activities that setHawkins off, it would appear that the physical threatsdirected to him had as their purpose causing Capitol tocease operating their buses out of the Washington, D C.,terminal,and are therefore violative under the terms ofSection 8(b)(4)(i)(B)of the Act.Whether in view of the factthat Hawkins shortly thereafter apologized to Van Atta andno activity of this nature was ever repeated,at least as far asthe record reveals,an order is warranted,remains to beconsidered in the light of all the other activities alleged.On August 21 at the Philadelphia terminal on threeoccasions Capitol buses being driven across the picket lineby Frank Birmingham,assistant operationsmanager ofCapitol,and a supervisor,were held up by pickets standingon the sidewalk or walking in front of the bus at the point atwhich it would have had to cross the sidewalk to enter theterminal.On each occasion a police officer was called whoordered the pickets away from the front of the bus and thebus moved into the terminal.Each bus was held up from 5to 8 minutes according to the estimate of Birmingham andWirth,who also testified about the incident.It is undeniedthat these were not the only occasions in which buses wereblocked by the pickets but over what period of time thisoccurred is not revealed by the record.At each of the threeoccasions concerning which we have testimony,one of thepickets,Mason Bradly, came to the driver'swindow of thebus and asked Birmingham to honor the picket line. In eachcase Birmingham told him that he was a supervisor and itwas his job to take the bus across the line.Keeping in mind that Capitol is the lessee of space inSafeway'sPhiladelphia terminal,the interruption byRespondent's pickets of Capitol's entry into the terminal ispotentially violative.As in the last preceding incident adetermination with regard to the alleged violation requiresa determination as to whether the Union is liable for theacts of the pickets.In Hawkins'case the General Counselargues that Hawkins identified himself as captain of thepicket line.This of course is not dispositive of his agencynor indeed of the fact that he was a captain at the time or atany time.There is no evidence corroborating this assertionand it is a well-known rule that agency cannot be shown bythe alleged admissions of the agent.However GeneralCounsel also contends that, since the strike headquarters atWashington were situated across the street from theterminal and an official of the Union regularly visited thestrike headquarters and the picket line, the conduct of thepickets on the line so well supervised is attributable toRespondent.General Counsel further contends that even inthe absence of a supervised picket line the conduct ofpickets may be attributed to the Union when it conforms toa position established by the local,citingInternationalWoodworkers of America(W. T Smith Lumber Co.),116NLRB 507, enfd.243 F.2d 745(C.A. 5). In the Philadelphiapicketing the record reveals that pickets were assigned on ascheduled basis and were paid by the Union for their effort.Business agents and picket captains were regularly on theline.There can be no real doubt that Respondent's position inthis strike was that the Capitol equipment should not bedriven into the terminals.This is clear from all thetestimony in the case,that of Respondent'switnesses aswell as General Counsel's.But whether Respondent wasprepared to engage in secondary activity to achieve thisgoal thereby supporting the assertion of agency on behalf ofthe pickets is quite another matter.With regard to Hawkins'activity in Washington nothing of the sort had ever takenplace before,nothing of the sort took place thereafter, andHawkins apologized for the name calling and threats inwhich he indulged. There is no pattern from which it can beassumed that the Union acquiesced in his activity. On thecontrary,the pattern would seem to reveal that the Uniondid not. Similarly with regard to the Philadelphia incidentsthey were apparently not repeated after the one day inwhich they took place.All of the substantial evidencereveals only that three incidents took place within the spaceof some 35 minutes. The fact that such activity did notrecur raises an inference that Respondent was not preparedto engage in such activity in support of its "hope" thatCapitol buses would not enter the Philadelphia terminal. Iconclude that I cannot infer the responsibility of Respon-dent for the offending conduct.In the absence of a showing that the Union wasresponsible for the acts of the pickets I cannot find eitherthe Hawkins incident or the interference with the buses atthe Philadelphia terminal to constitute violations of the ActbyRespondent.Even if the Union were responsible, UNITED TRANSPORTATION UNION411however, I would not recommend an order based uponthese two incidents.3Itdoes not seem to me that the conduct which I havefound to have occurred warrants an issuance of an order. Ido not agree with Respondent that the case is moot.Clearly, although the strike is over, future strikes may occurand the conditions which gave rise to the conductcomplained of herein are still existent. But it does seem tome that Respondent in the face of a lengthly strike appearsquite successfully to have maintained the discipline amongthe strikers necessary to keep within the law.In the light of my findings and conclusions above I do notdeem it necessary to consider the defense put forward byRespondent that Capitol has so allied itself with SafewaythatRespondent could interfere with its operations withimmunity. I do not reach this issue.engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Safeway and Trailways terminals are each and at alltimesmaterialherein have been persons engaged incommerce or in an industry affecting commerce within themeaning of Sections 2(6) and (7) and 8(b)(4) of the Act.3.Respondent is and at all times material herein hasbeen a labor organization within the meaning of Section2(5) of the Act.4.Respondent has not by any acts or conduct allegedand litigated herein violatedSection 8(b)(4)(i) and (n)(B) ofthe ActRECOMMENDED ORDERIrecommend that the complaint be dismissed in itsentirety.CONCLUSIONS OF LAW1.Capitolisand at all times material herein has been3Of course there werereally fiveincidents, two occasions in whichthree occasions in Philadelphia in which buses were stopped during a 35-Hawkins threatened members ofCapitol'smanagement on June 13 andminute period on August 21 The strike lastedfrom AprilIuntil August 27